Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the Application filed on December 3, 2019. Claims 1-5 are presented in the application for examination.

Priority
3.	Receipt is acknowledged of papers submitted (JP 2017-154755, filed 08/09/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements filed 12/03/2019, 03/17/2020 and 12/17/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Allowable Subject Matter
5.	Claims 1-5 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed data transmitting apparatus (claim 1), comprising, among other limitations, ... an input unit that selectively accepts a first user input and a second user input, the first user input instructing transmission of first data which is non-confidential, the second user input temporarily switching from transmission of the first data to transmission of second data which is confidential; a controller that instructs, based on the first user input, repeated transmission of a first packet, and instructs, based on the second user input, repeated transmission of a second packet over a predetermined period of time in place of the instruction to repeatedly transmit the first packet and then instructs repeated transmission of the first packet subsequent to passage of the predetermined period of time, the first packet containing the first data, the second packet containing the second data; and a transmitter that repeatedly transmits the first packet through a unidirectional communication ... and that transmits the second packet over the predetermined period of time through a unidirectional communication ...” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-5.

6. 	References U.S. 10,226,188; U.S. 2016/0081597; U.S. 2016/0106350; U.S. 2017/0357825 and U.S. 2020/0106571 are cited because they are put pertinent to improve the device’s monitoring and switching between device’s communication links. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
May 7, 2021